Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 09, 2015

The Court of Appeals hereby passes the following order:

A16A0016. LISA RENEE TURNER v. DREW DAVID TURNER.

         Lisa Turner and Drew Turner were divorced in 2013. After the superior court
entered its final judgment in the divorce action, Lisa Turner filed a motion to set aside
the judgment. The superior court denied the motion, and Lisa Turner appealed to this
Court.
         The Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2)
(670 SE2d 84) (2008); see also Todd v. Todd, 287 Ga. 250, 251-252 (1) (703 SE2d
597) (2010). Because the underlying subject matter of this appeal is divorce, it is
hereby TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              09/09/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.